DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-17, filed April 13, 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-7 and 10-13 has been withdrawn. 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, it recites, among other features, “a method for obtaining a capacitive feedback signal of a capacitive feedback micro torsion mirror, comprising:
S1: using pulse signals as driving signals to drive a capacitive feedback micro torsion mirror to vibrate; ensuring free torsion of the micro torsion mirror for at least 0.5 cycles during the interval of two sets of adjacent driving pulses;
S2: extracting a capacitive feedback signal of the capacitive feedback micro torsion mirror, and converting the capacitive feedback signal into a voltage signal;
S3: amplifying the voltage signal obtained in S2: and
S4: extracting the amplified voltage signal as a real capacitive feedback signal during the interval of two sets of adjacent driving pulses”.
The Prior Art discloses using a capacitive sensing circuit to sense the current capacitance of a MEMS actuator and determine the position of a moveable mirror based on the current capacitance of the MEMS actuator and using a modulated pulse signal comprised of pulses separated by intervals.  The Prior Art does not disclose a method for obtaining a capacitive feedback signal of a capacitive feedback micro torsion mirror, comprising: S1: using pulse signals as driving signals to drive a capacitive feedback micro torsion mirror to vibrate; ensuring free torsion of the micro torsion mirror for at least 0.5 cycles during the interval of two sets of adjacent driving pulses; S2: extracting a capacitive feedback signal of the capacitive feedback micro torsion mirror, and converting the capacitive feedback signal into a voltage signal; S3: amplifying the voltage signal obtained in S2: and S4: extracting the amplified voltage signal as a real capacitive feedback signal during the interval of two sets of adjacent driving pulses.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        May 6, 2022